


110 HR 1099 IH: Disaster Assistance Employment and

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1099
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Ms. Schwartz (for
			 herself, Mr. Murtha, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to protect disaster assistance employee reservists
		  when activated by the Federal Emergency Management Agency for work at a
		  specific disaster site from termination or demotion in their places of
		  employment.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Assistance Employment and
			 Reemployment Rights Act of 2007.
		2.Employment
			 protections for disaster assistance employee reservistsSection 306 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by
			 adding at the end the following:
			
				(c)Employment
				protections for disaster assistance employee reservists
					(1)Termination
				prohibitedNo person may be
				terminated, demoted, or in any other manner discriminated against in the terms
				and conditions of employment because the employee, when activated by the
				Federal Emergency Management Agency for work at a specific disaster site as a
				disaster assistance employee reservist, is absent from or late to his or her
				employment.
					(2)LimitationParagraph
				(1) shall not apply if such person is absent from his or her employment for the
				purposes described in paragraph (1) for a period of more than 90 days in a
				calendar year, except that the Secretary of Homeland Security may extend such
				period for a major disaster if the Secretary determines that an extension is
				appropriate due to a national emergency and the Secretary publishes notice of
				the determination in the Federal Register.
					(3)Withholding of
				payAn employer may charge,
				against the employee’s regular pay, any time that an employee loses from
				employment because of the employee’s activation as a disaster assistance
				employee reservist.
					(4)CertificationThe employer may request the employee to
				provide the employer with a written verification from the Federal Emergency
				Management Agency that the employee was activated as a disaster assistance
				employee reservist and stating the time and dates of such activation.
					(5)Reasonable notice
				requiredAn employee who may
				be absent from or late to his or her employment due to activation as a disaster
				assistance employee reservist shall make a reasonable effort to notify his or
				her employer that he or she may be absent or late and shall continue to provide
				such reasonable notifications over the course of his or her absence.
					(6)Right of
				action
						(A)Right of
				actionA person who has been
				terminated, demoted, or in any other manner discriminated against in the terms
				and conditions of employment in violation of this subsection may bring, in a
				district court of the United States of appropriate jurisdiction, a civil action
				against his or her employer who violated this subsection.
						(B)DamagesThe
				employee may seek reinstatement to his or her former position, payment of back
				wages, reinstatement of fringe benefits, and, where seniority rights are
				granted, reinstatement of seniority rights.
						(C)LimitationThe
				employee must commence such an action within 1 year after the date of the
				violation of this subsection.
						(7)Disaster
				assistance employee reservist definedIn this subsection, the
				term disaster assistance employee reservist means a
				person—
						(A)appointed by the
				Federal Emergency Management Agency under subsection (b)(1) to serve as a
				reservist; and
						(B)who is carried on
				the personnel rolls of the Federal Emergency Management Agency for a specified
				period and may be activated to perform disaster assistance program work when
				the need
				arises.
						.
		
